Citation Nr: 0621428	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-00 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthralgia of the lumbar spine with loss of function due 
to pain.

2.  Entitlement to an initial, compensable rating for right 
carpometacarpal dysfunction following hand surgery with 
involvement of Muscle Group IX.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
August 2000.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a October 2000 rating decision in which the RO, 
inter alia, granted service connection and assigned an 
initial 10 percent rating for arthralgia of the lumbar spine, 
and also granted service connection and assigned an initial 
noncompensable rating for right carpometacarpal dysfunction 
following hand surgery (right hand disability), each 
effective August 9, 2000.  The veteran filed a notice of 
disagreement (NOD) with the assigned ratings in September 
2001, and the RO issued a statement of the case (SOC) in 
January 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2002.

In September 2003, the Board remanded the veteran's claims to 
the RO for additional development. After completing some of 
the additional development, the RO continued the denial of 
the veteran's claims (as reflected in a March 2005 
supplemental SOC (SSOC)). 

In June 2005, the Board remanded the veteran's claims to the 
RO for further action.  After completing the requested 
action, the RO continued the denial of the veteran's claims 
(as reflected in a January 2006 SSOC).  The RO has since 
returned these matters to the Board for further appellate 
consideration.

As the claims for an initial rating in excess of 10 percent 
for arthralgia of the lumbar spine and for an initial 
compensable rating for a right hand disability emanate from 
the veteran's disagreement with the initial ratings assigned 
following the grants of service connection, the Board has 
characterized the claims in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Since the August 9, 2000, effective date of the grant of 
service connection, the veteran has been able to flex his 
lumbar spine to 90 degrees, with some painful motion; this is 
indicative of no more than mild overall limited motion.

3. The evidence prior to September 23, 2002, does not show 
that the appellant had muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in the 
standing position.

4.  Since September 23, 2002, there is no evidence of 
separately ratable neurological manifestations of the 
service-connected low back disability.

5.  The veteran's right hand disability is manifested by 
weakness of the intrinsic muscles with complaints of 
intermittent numbness, cramping and difficulty picking up and 
holding objects.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for arthralgia of the lumbar spine with loss of 
function due to pain are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003); and 
General Rating Formula (for renumbered Diagnostic Codes 5235-
5243) (as in effect since September 26, 2003).  

2.  The criteria for an initial 10 percent, but no higher, 
rating for right carpometacarpal dysfunction following hand 
surgery with involvement of Muscle Group IX, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 
5309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the above-noted 
legal authority, the Board finds that all notification and 
development action needed to render a fair decision on each 
claim for a higher initial rating has been accomplished.

In a September 2000 pre-rating letter, the RO advised the 
appellant and his representative that VA had received his 
claims for service-connected disability compensation, briefly 
explained the claims process, and informed the veteran how he 
could assist in the timely processing of his claims.  After 
granting service connection for the disabilities sought, the 
veteran appealed the initial disability rating assigned.  .  
In a January 2003 letter, the Board notified the veteran 
about the changes in the criteria for rating hand and spine 
disabilities and also informed him of the VCAA's duties to 
notify and assist as well as provide him with copies of the 
corresponding laws and regulations.  In a February 2004 post-
rating letter, the RO notified the veteran and his 
representative of the need for evidence showing that his 
disability had increased in severity.  The letter explained 
that this evidence may be a statement from a doctor 
containing physical and clinical findings, the results of any 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The letter also indicated that the appellant could 
submit statements from other individuals who are able to 
describe from their own knowledge and personal observations 
the manner in which the disability had worsened.  The letter 
further indicated that recent treatment records (within the 
last 12 months) were pertinent to the claim, and explained 
what constitutes treatment records After each letter, the 
appellant and his representative were afforded opportunities 
to respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and he has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that a  February 2004 RO notice letter, 
along with a September 2005 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The February 2004 letter requested that 
the veteran identify and provide the necessary releases for 
any medical providers from whom he wanted the RO obtain and 
consider evidence; invited the veteran to submit any 
additional evidence in support of his claims to include any 
medical records he had; informed him that the RO would obtain 
any private medical records for which sufficient information 
and authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  In an August 2005 letter, 
the RO informed the veteran that the VA medical facility 
nearest to him would be notifying him of the date, time, and 
place of an upcoming VA examination scheduled in connection 
with his appeal.  In this same  letter, the RO requested that 
the veteran provide any evidence or information he may have 
pertaining to his claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal. 
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim.  
In addition, the August 2005 letter specifically requested 
that the veteran provided any evidence or information that he 
had pertaining to his claim.  Given these facts, as well as 
the RO's instructions to him, the Board finds that the 
appellant has, effectively, been put on notice to provide any 
evidence in his possession that pertains to the claims.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
veteran after the October 2000 rating action on appeal.  
However, in this case, such makes sense, inasmuch as the VCAA 
was not enacted until November 2000, one month after the 
October 2000 rating decision.  Moreover, the Board finds 
that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claims were fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded a number of  opportunities to 
present information and/or evidence in support of the claims.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, have been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the most recent post remand RO 
notice letter in August 2005 (which substantially completed 
VA's notice requirement in this case), the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claim before it readjudicated the 
veteran's claims on the basis of all the evidence of record 
in January 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In rating 
cases, a claimant must be informed of the rating formula for 
all possible schedular ratings for an applicable rating code; 
here, the Board notes that this was accomplished in the SOC 
and SSOCs, and that this suffices for Dingess/Hartman.  While 
the Court also stated that, in claims arising out of an 
original claim for service connection, VA notice must include 
information regarding the effective date that may be 
assigned, and such notice has not explicitly been provided in 
this case, on these facts, such omission is harmless.  Id.  
In adjudicating the claims for higher initial ratings, the 
Board is considering (as the RO has considered) all time 
periods since the effective date of the grant of service 
connection (which would, by implication, involve a 
consideration of effective dates for any higher rating 
granted).  [Parenthetically, the Board notes that neither the 
appellant nor his representative has even suggested that the 
assigned effective date for the grants of service connection 
and awards of initial compensation is being challenged].  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  
Prior to the initial rating  granting service connection for 
the veteran's back and right hand disabilities, the RO 
afforded the veteran VA general medical, spine and hand 
examinations in September 2000 and obtained the veteran's 
service medical records.  Subsequently, the RO afforded the 
veteran additional VA neurological and orthopedic 
examinations in connection with the  claims for higher 
ratings in August 2005; copies of all examination reports are 
of record.  Moreover, the veteran has been given the 
opportunity to submit additional information which he has 
done by submitting additional statements to support his 
claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained. 

The Board also finds that there is no basis for further 
developing the record to create any additional evidence in 
connection with any claim on appeal.  In this regard, the 
Board notes that, in an April 2006 written brief to the 
Board, the veteran's representative contends that the August 
2005 VA neurological examination is inadequate because it was 
not responsive to the remand directives and because the 
examiner used the Physician's Guide Reference as his 
authority.           However, the Board finds that the report 
of the August 2005 neurological examination, along with the 
other pertinent records associated with the claims file, 
provide a sufficient basis to decide the claims on appeal for 
higher initial ratings.    The Board finds that the 
examination in question was conducted by a neurologist with 
access to relevant information in the appellant's medical 
files. There is no indication that the physician in question 
lacks competence or is in any way unable to render an 
objective medical opinion as to the current severity of the 
veteran's service connected low back and/or right hand 
disability.  Moreover, there is no indication in the 
physician's report that he relied on a reference guide as the 
basis for any of his findings or his conclusions.The August 
2005 examination report also reflects a familiarity with and 
discussion of the veteran's clinical history, his service 
medical records, and his present complaints, as well as a 
personal examination of the veteran.  In addition, the 
examiner noted reviewing MRIs of the veteran's lumbosacral 
spine.  Further, the examiner made findings that were 
pertinent to both matters, and that were responsive to the 
questions asked of him.  Indeed, his report provides the 
basis for a higher initial rating for the veteran's right 
hand disability.  

For these reasons, the Board finds that the evidence of 
record, to include the August 2005 examination report, 
provides a sufficient basis for evaluation of the claims on 
appeal, and that further examination is not warranted.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 


II.  Analysis

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings  
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating  assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

At the outset, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC  3-2000 (2000) and 7-2003 
(2003).  The retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.

In this case, the RO has considered the claim for a rating in 
excess of 20 percent for low back arthritis under both the 
former and revised applicable criteria, and the appellant has 
been given notice of both criteria (see January 2002 SOC, 
January 2003 letter, January 2006 SSOC).  Hence, there is no 
due process bar to the Board also considering the claim in 
light of the former and revised applicable rating criteria.

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating based 
on functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

A.  An Initial Rating in Excess of 10 Percent for a Low Back 
Disability

By rating action of October 2000, the RO granted service 
connection and assigned an initial 10 percent rating for 
arthralgia of the lumbar spine with loss of function due to 
pain under Diagnostic Code (DC) 5292, effective August 9, 
2000.

Prior to September 26, 2003, limitation of motion for the 
lumbar spine was rated under Diagnostic Code 5292.  Under 
this diagnostic code, a 10 percent evaluation is warranted 
for slight impairment, a 20 percent evaluation for moderate 
impairment, and a 40 percent evaluation for severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Alternatively, the veteran's low back disability could be 
rated under Diagnostic Code 5295 for lumbosacral strain (as 
in effect prior to September 26, 2003).  Under this 
diagnostic code, a 10 percent rating is assigned when there 
is characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum 40 percent rating is warranted 
when there is listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2005).

Considering the pertinent evidence in light of the criteria 
of Diagnostic Codes 5292 and 5295 as in effect prior to 
September 26, 2003, the Board finds that moderate limitation 
of lumbar spine motion, and lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position have not been 
shown at any time since the August 9, 2000 effective date of 
the grant of service connection.

Service medical records reflect that the veteran complained 
of chronic low back pain.  A June 2000 MRI of the lumbar 
spine provided an impression of minimal broad-based bulging 
of L3-4 and L4-5, associated with ligamentum flavum 
hypertrophy minimally narrowing the central canal neural 
foramen.  

On VA examination in September 2000, the veteran complained 
of pain, weakness, stiffness, fatigability, lack of 
endurance, and spasms.  He stated that he had periods of 
flare ups with walking or lifting.  On examination, there was 
some objective evidence of pain in the lumbar spine with 
motion; however, there was no spasm, weakness or tenderness 
detected.  The veteran walked well with no limp and got in 
and out of a chair freely.  The veteran had forward flexion 
to 90 degrees (compared to standard of 90 degrees), backward 
extension to 27 degrees (compared to standard 30 degrees), 
flexion to the right 28 degrees (compared  to standard 50 
degrees), flexion to the left 33 degrees (compared to 50 
degrees).

Clearly, the findings from June 2000 to September 2000 
provide no basis for more than the currently assigned 10 
percent rating under either former DCs 5292 or 5295. There 
simply is no evidence of the symptoms required for a 20 
percent rating, i.e. moderate limitation of lumbar spine 
motion, or lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position.

Effective September 26, 2003, the criteria for rating 
musculoskeletal spine disabilities are set forth under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides that a rating of 10 percent is 
awarded for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion for the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; muscle 
spasm or guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour. A rating of 20 
percent is awarded for forward motion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A rating of 40 percent is 
awarded for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. A rating of 50 percent is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine. A 
rating of 100 percent is awarded for unfavorable ankylosis of 
the entire spine. These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005). Under the "new" rating schedule, 
normal range of motion of the thoracolumbar spine is as 
follows: flexion to 90 degrees, extension to 30 degrees, 
lateral flexion 30 degrees bilaterally, and rotation 30 
degrees bilaterally. 38 C.F.R. § 4.71a, Plate V (2005).

Pertinent evidence since September 26, 2003 consists of an 
April 2004 letter from the veteran stating that he has sharp 
pains in his lower back that sometimes felt like  a cramp 
that would not go away.  He indicated that his back pain 
requires him to sit every thirty minutes, that he has to 
careful with employment to make sure that does not lift more 
than thirty pounds, and that it hinders his ability to go 
hunting, fishing, and in the maintenance of his house.  

During an August 2005 VA neurological examination, the 
veteran reported back pain confined to the middle part of the 
lower back.  He stated there was no radicular pain, no 
numbness an tingling in the lower extremities and no 
weakness.  He worked at a job all day where he cut trees.  He 
could not carry a chain saw or push or pull any of the logs 
because of severe acute low back pain.  The veteran stated 
that physical therapy did not help significantly.  The 
veteran stated that he took Ibuprofen, which did relieve the 
pain.  Sensory examination was normal, coordination was 
within normal limits, gait was normal, the veteran had full 
range of motion of the lower back.  Straight leg raising was 
negative bilaterally.  The assessment was mild lumbosacral 
central canal stenosis and low back pain.  Completely normal 
neurologic examination from the waist down.  There were no 
signs or symptoms of radiculopathty from the veteran's lower 
back problems.

During an August 2005 orthopedic examination, the veteran 
complained of daily back pain that did not radiate to his 
lower extremities.  He had no incapacitating episodes within 
the past year or periods of bed rest.  In the past year, he 
has been working cutting trees, and the symptoms in his back 
have not prevented him from working.  On examination, the 
lower back range of motion showed extension to 30 degrees, 
flexion to 95 degrees, lateral bending to 40 degrees to 
either side.  The veteran could heel and toe walk well, he 
had a normal lumbar lordosis.  He got on and off the 
examining table with ease.  He had no straight leg raising 
pain, no sciatic tension signs.  Sensory and motor functions 
were entirely normal.  There was no increased limitation of 
motion due to weakness, fatigability, or incoordination 
following repetitive portions of the examination. X-rays 
showed mild scoliosis of the lumbar spine, intervertebral 
disc spaces and vertebral body heights were preserved.  The 
diagnosis was mild lumbosacral stenosis with pain.  
 
Comparing the veteran's symptoms, as shown by the medical 
examinations of August 2005, with the schedular rating 
criteria detailed above, the Board finds that an increased 
rating in excess of 10 percent is not warranted under the new 
criteria that came into effect in September 2003.  The 
veteran's measured range of motion does not meet the 
schedular criteria for an increased rating of 20 percent 
(forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees) nor does the record show the alternative 
symptoms of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis that are 
required for an increased rating.

The Board also points out that, under note (2) at revised 
Diagnostic Code 5283 and Note (1) at revised Diagnostic Code 
5235-5242, VA must determine whether assigning separate 
ratings under the orthopedic and neurological rating criteria 
are appropriate. As noted above, however, in this case, there 
is no indication of a diagnosed neurological disorder, and no 
indication that any separately ratable neurological 
manifestation is associated with the service-connected 
disability.

Further, no other DC provides any basis for assignment of any 
higher rating. Under the former criteria (and in the case of 
intervertebral disc syndrome (IVDS), the revised criteria), 
ratings in excess of 10 percent are available for residuals 
of a fractured vertebrae, for ankylosis of the lumbar spine 
or of the entire spine, and for IVDS; however, as the medical 
evidence does not demonstrate that the veteran's  service-
connected low back disability involves any of above, there is 
no basis for evaluation of the disability under former DCs 
5285, 5286, 5289, or 5293, respectively, or (since September 
23, 2002) revised DC 5293 for IVDS (renumbered DC 5243 on 
September 26, 2003).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating for 
arthralgia of the lumbar spine with loss of function due to 
pain under any of the former or revised applicable rating 
criteria. 

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  In this case, functional 
loss due to pain has already been taken into consideration in 
arriving at the decision to assign a 10 percent rating.  
Moreover, on August 2005 VA orthopedic examination, the 
examiner specifically noted that there was no weakness, 
fatigability, decreased endurance, incoordination, or flare- 
ups following repetitive motions.  Hence, the record presents 
no basis for assignment of any higher initial rating based on 
consideration of these factors, alone.

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
arthralgia of the lumbar spine with loss of function due to 
pain must be denied.  In reaching these conclusions, the 
Board has considered the applicability of  the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

B.  Initial Compensable Rating for a Right Hand Disability

By rating action of October 2000, the RO granted service 
connection and assigned an initial, noncompensable rating for 
right carpometacarpal dysfunction following hand surgery 
under Diagnostic Codes (DC) 5299-5215, effective August 9, 
2000, which is indicative of a nonspecific disability (not 
listed in the rating schedule) evaluated on limitation of 
wrist motion.  .  See 38 C.F.R. §§ 4.20, 4.27, 4.71a (2005).

Under Diagnostic Code 5215, a 10 percent rating is assignable 
for either the major or minor extremity if dorsiflexion is 
less than 15 degrees or palmar flexion is limited in line 
with the forearm. Only a 10 percent rating is assignable 
under that diagnostic code.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2005).

The veteran's service medical records reflect that the 
veteran injured his right hand in service.  He underwent 
right carpal boss excision from the right dorsal hand in July 
2000.  

A September 2000 VA examination reflects that the veteran 
complained of pain in his right hand and indicated that he 
had flare-ups when he flexed his hand.  He stated that the 
scar on his right hand sometimes ripped open.  Physical 
examination revealed a 4 by 1 centimeter scar on the dorsum 
of the hand over the proximal carpometacarpal joint, third.  
The thumb touched the tips of the fingers and fold of the 
palm perfectly.  Grasping of objects was good.  The hand was 
evaluated as a unit for grasping, pushing, pulling, etc., was 
excellent.  The diagnosis was right carpometacarpal 
dysfunction following hand surgery for dislocation.  

In the veteran's September 2001 notice of disagreement, he 
stated that he could hardly squeeze anything with his right 
hand.

In an April 2004 letter, the veteran stated that his right 
hand cramped up when he grabbed for or held something.    

During an August 2005 orthopedic examination, the veteran 
reported that in service he was lifting weights when he felt 
a pop on the dorsal aspect of his right wrist.  He underwent 
surgery and had a ganglion cyst and dorsal boss removed.  He 
stated that he had wound healing problems that eventually 
healed.  Since then, he has had some burning pain on the 
dorsal aspect of the hand when he does heavy lifting and 
straining activities and has flares as a result of these 
activities.  The examiner noted that the veteran is left-
handed.  On examination of the right wrist, range of motion 
to 60 degrees extension, to 60 degrees flexion.  There is a 2 
x 0.5 centimeter scar on the dorsal aspect of the wrist 
overlying the third carpometacarpal joint.  It is well 
healed.  There is minimal prominence of the proximal end of 
the third metacarpal, but certainly no recurrence of the boss 
is present.  Grip strength is good.  No other abnormalities 
are noted.  No clinical evidence of anklyosis.  The diagnosis 
was ganglion cyst with dorsal boss of the third 
carpometacarpal joint of the right hand.  

During an August 2005 VA neurological examination, the 
veteran stated that he had right dorsal hand/wrist pain since 
1998.  He stated that he has had three surgeries for a 
recurrent ganglion cyst in this location.  Baseline, the 
veteran had no pain there unless he squeezed really hard on 
something with his right hand.  He did have intermittent 
periods where his hand went completely numb, and he had 
permanent weakness since this injury.  The veteran is 
completely ambidextrous, there this does not interfere 
significantly with his activities.  On motor examination, the 
veteran was 5/5, with the exception of right grip and hand 
intrinsic muscles which were weak at 4/5.  

Taking into consideration the range of symptoms shown with 
specific reference to the August 2005 VA neurology examiner's 
findings, the Board finds that the veteran's service-
connected right hand disability is one that that affects the 
intrinsic muscles of the hand, and, thus, is more 
appropriately evaluated, under 38 C.F.R. § 4.73, Diagnostic 
Code 5309 (Muscle Group IX).  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"); and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology; any change in diagnostic code by a VA 
adjudicator must be specifically explained.). See also 38 
C.F.R. § 4.20.

Muscle Group IX  involves the muscles of the forearm, which 
act in strong  grasping movements and are supplemented by the 
intrinsic  muscles in delicate manipulative movements.  The 
intrinsic muscles of the hand include: the thenar eminence; 
the short  flexor, opponens, abductor, and adductor of the 
thumb; the  hypothenar eminence; the short flexor, opponens, 
and abductor  of the little finger; four lumbricales; and 
four dorsal and  three palmar interossei.  38 C.F.R. 4.73, DC 
5309.  A note to DC 5309 states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The note provides that muscle injuries to the 
hand should be rated based on limitation of motion, with a 
minimum rating of 10 percent.  Id. 

Hence, the Board finds that a 10 percent, but no higher, 
rating is appropriate under Diagnostic Code 5309.  38 C.F.R. 
§ 4.73 (2005).  However, the Board does not find that the 
evidence reflects that the veteran's limitation of motion in 
his right hand is sufficient to assign a higher rating under 
Diagnostic Code 5309 or any other potentially applicable 
Diagnostic Code, and that a separate rating for additional 
manifestations of this disability is also not warranted.  The 
record does not reflect that the veteran has any separately 
ratable ankylosis or limited motion of the digits of the 
right hand.  Thus, Diagnostic Codes 5216, 5223, 5224, or 
5228, would not apply.  Further, the right wrist is not 
limited in motion to such a degree to warrant a compensable 
rating under Diagnostic Code 5215.   

The only clearly identifiable current residual of the 
veteran's in-service right hand surgery appears to be his 
right hand scar.  As such, the Board has considered  whether 
this scar may warrant the assignment of a separate 
compensable evaluation under the available diagnostic codes 
at 38 C.F.R. § 4.118.  See Esteban v. Brown, 6 Vet. App. 259  
(1994).   The August 2005 orthopedic examination report 
reflects that the veteran had a small scar on the dorsal 
aspect of the right wrist overlying the third carpometacarpal 
joint that was well healed.  The examiner did not diagnosis 
any disability resulting from the scar.  Since no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's right hand scar, a separate rating for a 
scar is not warranted at this time.  

Accordingly, on these facts, the Board finds that a 10 
percent, but no higher, rating  for right carpometacarpal 
dysfunction following hand surgery with involvement of Muscle 
Group IX is warranted since the August 9, 2000 effective date 
of service connection.

ORDER

An initial rating in excess of 10 percent for arthralgia of 
the lumbar spine with loss of function due to pain is denied.  

An initial 10 percent rating for right carpometacarpal 
dysfunction following hand surgery with involvement of Muscle 
Group IX, from August 9, 2000, is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


